UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-6991


UNITED STATES OF AMERICA,

                    Plaintiff – Appellee,

             v.

PHILIP MARTIN COOPER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:99-cr-00138-AWA-1)


Submitted: March 20, 2017                                         Decided: April 28, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Philip Martin Cooper, Appellant Pro Se. Elizabeth Marie Yusi, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Philip Martin Cooper appeals the district court’s order denying his “Motion

Request to Order a Forensic Psychological Evaluation and Study of Defendant to

Determine Medical Care.” We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Cooper, No. 2:99-cr-00138-AWA-1 (E.D. Va. July 11, 2016). We deny Cooper’s motion

to appoint counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                         AFFIRMED




                                         2